DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 9/13/2021 in which claims 1, 6, 7, 21, and 23 were amended, claim 5 was cancelled, and claim 25 was added.
Claims 1-4, 6-16, and 21-25 are pending and presented for examination.
Allowable Subject Matter
Claims 1-4, 6-16, and 21-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Xie et al (US 2019/0081155), discloses an integrated circuit (IC) device (Fig. 19), comprising: a semiconductor substrate (100) having a top surface (Fig. 19; [0045]); a first source/drain feature (leftmost 600) and a second source/drain feature (middle 600) disposed on the semiconductor substrate (Fig. 19; [0082]); a plurality of semiconductor layers (comprising 300 and 331-333) including a first semiconductor layer (top 300 and 333) and a second semiconductor layer (middle 300 and 332), the first semiconductor layer extending longitudinally in a first direction and connecting the first source/drain feature and the second source/drain feature, the second semiconductor layer extending longitudinally in the first direction and connecting the first source/drain feature and the second source/drain feature (Fig. 19; [0037] and [0079]), wherein the first semiconductor layer is stacked over and spaced 
As to claim 13: the closest prior art, Xie et al (US 2019/0081155, discloses an integrated circuit (IC) device (Fig. 19), comprising: a semiconductor substrate (100) having a top surface (Fig. 19; [0045]); a first source/drain feature (leftmost 600) and a second source/drain feature (middle 600) disposed on the semiconductor substrate (Fig. 19; [0082]); a plurality of semiconductor layers (comprising 300 and 331-333) extending from the first source/drain feature to the second source/ drain feature along a first direction, the plurality of semiconductor layers stacked over each other along a second direction normal to the top surface and perpendicular to the first direction, wherein each of the semiconductor layers has a center portion and two side portions laterally adjacent to the center portion (Fig. 19; [0037] and [0079]); a gate electrode (800) engaging the center portion of each of the semiconductor layers (Fig. 19; [0087]); 
As to claim 21: the closest prior art, Xie et al (US 2019/008155), discloses an integrated circuit (IC) device (Fig. 19), comprising: a semiconductor substrate (100) having a top surface (Fig. 19; [0045]); a first source/drain feature (leftmost 600) and a second source/drain feature (middle 600) disposed on the semiconductor substrate (Fig. 19; [0082]); a plurality of semiconductor layers (comprising 300 and 331-333) extending longitudinally in a first direction and connecting the first source/drain feature and the second source/drain feature, wherein the semiconductor layers are stacked over and spaced apart from each other in a second direction perpendicular to the first direction, the second direction being normal to the top surface of the semiconductor substrate (Fig. 19; [0037] and [0079]); and a gate structure (800) engaging center portions of the semiconductor layers, wherein the semiconductor layers (300 and 331-333) include respective lengths along the first direction, wherein the respective lengths are different from each other (Fig. 19; [0037] and [0079]). Xie fails to expressly disclose a first spacer disposed over side portions of the top semiconductor layer; a second spacer disposed between the side portions of the top semiconductor layer and side portions of the middle semiconductor layer in the first direction, wherein the first spacer and the second spacer have different material compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        /JOSEPH C. NICELY/Primary Examiner, Art Unit 2813